Citation Nr: 0909245	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a nonservice-connected disability (NSC) 
pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to 
September 1979 with a period of verified active duty for 
training (ACDUTRA) from August 28, 1975 to February 4, 1976.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In November 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1978 to 
September 1979 with a period of ACDUTRA from August 28, 1975 
to February 4, 1976.

2.  The Veteran did not serve in the active military, naval, 
or air service for at least 90 days during a period of war, 
and was not discharged from service due to disability. 


CONCLUSION OF LAW

The criteria for entitlement to NSC pension benefits have not 
been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008), which 
became effective on November 9, 2000, is applicable to this 
claim.  The VCAA does not affect a matter on appeal, however, 
when the issue is limited to statutory interpretation, as is 
the case here.  Mason v. Principi, 16 Vet. App. 129, 131 
(2002) (finding that a veteran did not serve on active duty 
during a period of war and was not eligible for NSC pension 
benefits; because the law as mandated by statute, and not the 
evidence, is dispositive of the claim; the VCAA is not 
applicable).  The Board adds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2008).  The Veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a Travel Board hearing in 
November 2008.

The Board notes that some of the Veteran's post-service VA 
treatment records appear to be missing.  (See November 2008 
Travel Board hearing transcript at 3-5.)  However, there is 
no indication that further attempts to obtain the post-
service VA medical records would be useful as the law is 
dispositive in this claim.  Neither the Veteran nor his 
representative has indicated how these VA treatment records 
would establish the required period of service for pension 
benefits.  Additionally, neither the Veteran nor his 
representative has contended that these post-service VA 
medical records would disclose any information which would 
otherwise have a bearing on this case.  Therefore, the Board 
finds that there is no need to obtain such records.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (noting that 
VA's statutory duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim).



Legal criteria 

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3 
(2008), in pertinent part, state that pension for veterans is 
a benefit payable by the VA to veterans of a period of war 
because of nonservice-connected disability or age.  

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2008); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2.  38 C.F.R. § 
3.1(e), (f).  The qualifying periods of war for this benefit 
include the Vietnam era.  For veterans who served in the 
Republic of Vietnam, the Vietnam era began on February 28, 
1961 and ended on May 7, 1975, inclusive.  In all other 
cases, the Vietnam era began on August 5, 1964 and ended on 
May 7, 1975, inclusive.  38 U.S.C.A. § 101 (West 2002); 38 
C.F.R. § 3.2 (f) (2008).  

Basic entitlement exists if a veteran:

(i) Served in the active military, naval or air service for 
90 days or more during a period of war (38 U.S.C. 1521(j)); 
or

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C. 
1521(j)); or

(iii) Served in the active military, naval or air service for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C. 1521(j)); or

(iv) Served in the active military, naval or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C. 1521(j)); and

(v) Meets the net worth requirements under § 3.274 and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in  
§ 3.23; and

(vi)	(A) Is age 65 or older; or (B) Is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.

38 C.F.R. § 3.3 (a)(3).

Analysis

The record does not reflect that the Veteran served on active 
duty during a period of war.  A response from the National 
Personnel Records Center (NPRC), dated in August 2007, 
reflects that the Veteran had active duty service from 
December 14, 1978 to September 20, 1979 and ACDUTRA from 
August 28, 1975 to February 4, 1976.  Additionally, there is 
no indication in the record, or any assertion by the Veteran, 
that he had any service in Vietnam.  In this regard, the 
Board notes that the Veteran denied service in Vietnam on a 
previous VA Form 21-526, received in February 2005.  Further, 
the Veteran does not contend and the record does not reflect 
that he Veteran was discharged from service due to a 
disability adjudged service-connected.  In light of the 
foregoing, the Veteran in the present case is not shown to 
have served during a period of war, as defined by VA 
regulations.  As such, the Veteran does not meet the 
threshold/basic eligibility requirements for NSC pension 
benefits.  See 38 U.S.C.A. § 7104(c) (West 2002) (noting that 
the Board is bound in its decisions by the regulations of the 
VA, instructions by the Secretary, and the precedent opinion 
of the chief legal officer of VA).  Therefore, his claim for 
entitlement to NSC pension benefits lacks legal merit and the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to NSC pension benefits is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


